Name: Commission Regulation (EU) NoÃ 197/2011 of 28Ã February 2011 fixing the closing date for the submission of applications for private storage aid for pigmeat laid down by Regulation (EU) NoÃ 68/2011
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  agricultural policy;  agricultural structures and production
 Date Published: nan

 1.3.2011 EN Official Journal of the European Union L 56/9 COMMISSION REGULATION (EU) No 197/2011 of 28 February 2011 fixing the closing date for the submission of applications for private storage aid for pigmeat laid down by Regulation (EU) No 68/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a) and (d), in conjunction with Article 4 thereof, Whereas: (1) Private storage aid granted pursuant to Commission Regulation (EU) No 68/2011 of 28 January 2011 on fixing the amount of aid in advance for private storage of pigmeat (2) has had a favourable effect on the pigmeat market. A temporary stabilisation of prices is expected. (2) The granting of private storage aid for pigmeat should therefore be ended and a closing date for the submission of applications should be set in accordance with Article 3(4) of Regulation (EU) No 68/2011. (3) For sake of legal certainty, Regulation (EU) No 68/2011 should be repealed. (4) In order to avoid speculation, this Regulation should enter into force on the day following its publication in the Official Journal of the European Union. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 The closing date for the submission of applications for private storage aid for pigmeat provided for in Regulation (EU) No 68/2011 shall be 4 March 2011. Article 2 Regulation (EU) No 68/2011 is repealed as from 4 March 2011. However, it shall continue to apply in respect of contracts concluded under that repealed Regulation before the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 26, 29.1.2011, p. 2.